Title: From Thomas Jefferson to Benjamin Lincoln, 27 March 1804
From: Jefferson, Thomas
To: Lincoln, Benjamin


          
            Sir
            Washington Mar. 27. 04
          
          You were so kind as to pay the duties & some other expences of some articles which came last fall for me to Boston. not having yet recieved a note of the amount according to a former request I take the liberty of recalling it to your memory, that I may be enabled to remit it to you, which shall be done with many thanks for your attention to the subject. Accept my salutations & assurances of respect.
          
            Th: Jefferson
          
        